Citation Nr: 1622435	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  08-37 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for a bilateral hearing loss disability, rated as 70 percent disabling prior to July 7, 2010, and 80 percent disabling thereafter.  

2.  Entitlement to an increased rating for hepatitis C, rated as noncompensable prior to January 6, 2010, and 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 1968.  The Veteran was awarded the Vietnam Service Medal and Vietnam Campaign Medal. 

This case comes before the Board of Veterans' Appeals (the Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

In October 2015 the Board remanded these appeals for further development.  However, additional development is necessary before a decision may be rendered on these matters.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its October 2015 remand, the Board instructed the AOJ to obtain outstanding medical records relating to the Veteran's claimed disabilities.  In particular, the AOJ was directed to obtain audiological results corresponding to the Veteran's February 2014 treatment for hearing loss, as well as treatment records relating to the Veteran's hepatitis C dated from June 2015 forward.

On remand, the AOJ added VA medical records dated March 5, 2013 through August 5, 2015.  However, the audiological findings specified in the Board's October 2015 remand were not included in the records.  Thus, there has not been substantial compliance with the Board's remand directives.  

The February 2014 audiological note indicates that audiometric test results could be viewed through DeliverEx.  However, records stored on DeliverEx are not available to the Board.  Further, VA medical records from July and August 2015 indicate the Veteran was scheduled for a follow-up appointment for his liver condition in 6 months, including an interval MRI.  As the latest VA medical records on file are dated in August 2015, the AOJ should obtain VA medical records from August 2015 to present, as well as any audiological or liver-related records stored on DeliverEx or any other appropriate repository including VistA imaging.

The Veteran was last afforded a VA audiological examination in July 2010, and a VA hepatitis C examination in June 2010.  A February 2014 audiological note indicated the Veteran reported a decrease in his hearing, but that the objective test results were "essentially in agreement with his previous evaluation."  Given the difficulty in obtaining audiological findings related to the Veteran's hearing loss disability and the Veteran's subjective reports of worsening of the condition, he should be afforded a new audiological examination.

As to the Veteran's hepatitis C, February 2015 VA medical records indicate the Veteran underwent a liver resection to remove a high grade dysplastic nodule.  The rating criteria pertaining to hepatitis C state that sequelae such as cirrhosis or malignancy of the liver are to be rated under an appropriate diagnostic code.  See 38 C.F.R. § 4.114, Diagnostic Code 7354, Note (1) (2015).  A June 2015 computerized axial tomography scan showed additional lesions on the Veteran's liver.  

Given the outstanding treatment records relating to the Veteran's hepatitis C and sequelae, and in order to properly evaluate the Veteran's disability, he should be afforded a contemporaneous VA hepatitis, cirrhosis, and other liver conditions examination.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record any outstanding VA treatment and evaluation records relating to the Veteran's claimed disabilities, to include records pertaining to the Veteran's hearing loss and hepatitis C that are stored on DeliverEx and VistA Imaging.  These records must be made a part of the Veteran's file so that they can be reviewed by the Board.

2.  Schedule the Veteran for an audiological examination to determine the current severity of his service-connected bilateral hearing loss disability.  The examiner is requested to fully describe the functional effects caused by the Veteran's hearing loss disability.

3.  Next, afford the Veteran an examination by an appropriate clinician to determine the current nature and severity of the Veteran's hepatitis C and any liver sequelae.  The examiner should review the Veteran's claims file in conjunction with the examination.  

Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner should provide objective medical findings and describe in detail all symptomatology pertaining to the Veteran's hepatitis C and related sequelae, and discuss the functional effects resulting from those conditions.

An explanation for all medical opinions must be provided.  

4.  Review the examination reports to ensure that they comply with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.  

5.  Ensure completion of the foregoing and any other development deemed necessary based on evidence added to the record, and then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

